          Case 5:18-cv-02691-CFK Document 27 Filed 10/30/18 Page 1 of 1




                                                                                        APPENDIX X


                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
         ROBIN BAPTISTE and DEXTER
         BAPilSTE,                                       CIVIL ACTION

                    v.
         BETHLEHEM LANDFILL
         COMPANY                                         NO.    5:18-cv~2691-JFL


                                              ORDER

            ANDNOW,this 30th            Dayof October               .2ol~itishereby

            ORDERED tHat the application of Nicholas A. Coulson          , Esquire, to practice in this
     court pursuant to Local Rule of Civil Procedure 83.5.2(b) is
                            1
            JXl     GRANTED.

            _Cl_ DENIED.




1
  This Court considered Defendant's opposition to the pro hac vice application, which is based
on alleged misconduct by two other attorneys at the same law firm as the applicant, see ECF No.
13, as well as Plaintiffs' reply thereto and the declaration of the applicant, which states that he is
a member in good standing with the state bar of Michigan and has never been suspended,
disbarred, or disciplined, see ECF No. 23. In the absence of any alleged misconduct by the
applicant, his motion for pro hac vice admission is granted. However, this Court offers no
opinion at this time as to how, if at all, the alleged misconduct by members of the same law firm
may impact any future appointment of class counsel. See Sheinberg v. Sorensen, 606 F.3d 130,
132-33 (3d Cir. 2010) (explaining that the district court must consider the factors outlined in
Federal Rule of Civil Procedure 23(g) in appointing class counsel to ensure that class counsel has
the ability to "fairly and adequately represent the interests of the class").
